Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000698
                                                      06-SEP-2012
                                                      03:25 PM



                       NO. SCPW-12-0000698


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                FRANCIS GRANDINETTI, Petitioner,


                                vs.


     THE HONORABLE SHUNICHI KIMURA and THE HONORABLE RIKI 

               MAY AMANO, JUDGES OF THE CIRCUIT

   COURT OF THE THIRD CIRCUIT, STATE OF HAWAI'I, Respondents.



                       ORIGINAL PROCEEDING

                        (CR. NO. 93-0141)


                   ORDER DENYING PETITION FOR 

           WRIT OF HABEAS CORPUS AND WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Francis Grandinetti’s


August 8, 2012 “Application for Habeas Corpus and Mandamus


Remedy”, which we review as a petition for a writ of habeas


corpus and a writ of mandamus, the documents attached thereto and


the record herein, it appears that petitioner is not entitled to


habeas or mandamus relief.   Petitioner presents no special reason


for invoking the supreme court’s original jurisdiction.    See Oili


v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976).    Moreover,


petitioner fails to demonstrate a clear and indisputable right to

relief.    See Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334,

338 (1999) (A writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).    Therefore,

            IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of habeas corpus and


a writ of mandamus without payment of the filing fee.


            IT IS FURTHER ORDERED that the petition is denied.

            DATED:   Honolulu, Hawai'i, September 6, 2012.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack





                                  -2­